           Case 1:02-cr-00348-LTS Document 169 Filed 02/08/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 02-CR-348-LTS

JORGE GANDIA ORTEGA,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Jorge Gandia Ortega’s letter dated January 20,

2021, filed in support of his pending motion for a reduction in sentence pursuant to 18 U.S.C. §

3582(c)(1)(A). (Docket Entry No. 164.) Mr. Ortega reports that, as a result of the COVID-19

pandemic, his facility has not arranged to transport him to an outside medical facility for the

purpose of receiving treatment he had previously received for his digestive disorder every six

months.

                 The Government is directed to file a supplemental response to Mr. Ortega’s

motion, addressing Mr. Ortega’s claim that his facility is not providing him access to his

previously-regular medical treatment, which may include any relevant BOP medical records not

included in the Government’s response dated January 22, 2021 (Docket Entry No. 166), by

February 15, 2021. The Government may file under seal any medical records that are included

in the supplemental response, and sensitive medical information may be redacted from the

supplemental response that is filed on ECF. The Government shall file the unredacted originals,

including exhibits, under seal, with a copy of this Order, in compliance with the Sealed Records

Filing Instructions located on the Court’s website, at

https://www.nysd.uscourts.gov/programs/records/sealed. A complete, unredacted courtesy copy


ORTEGA - ORD RE JAN 20 2021 LTR.DOCX                       VERSION FEBRUARY 8, 2021                1
         Case 1:02-cr-00348-LTS Document 169 Filed 02/08/21 Page 2 of 2




of the Government’s supplemental response must be provided to Defendant and emailed to

Chambers via SwainNYSDCorresp@nysd.uscourts.gov.

               Mr. Ortega’s deadline to submit a reply to the Government’s response, if any, is

extended to March 12, 2021. 1

               Chambers will mail a copy of this Order to Mr. Ortega.


       SO ORDERED.

Dated: New York, New York
       February 8, 2021

                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge
Copy mailed to:
Jorge Gandia Ortega
Reg. No. 44943-054
FCI Schuylkill
Federal Correctional Institution
P.O. Box 759
Minersville, PA 17954




1
       To the extent Mr. Ortega has already mailed, but the Court has not received, his reply, he
       may submit a supplemental reply to the Government’s supplemental response by March
       12, 2021.


ORTEGA - ORD RE JAN 20 2021 LTR.DOCX            VERSION FEBRUARY 8, 2021                          2
